ORDER
This case came before the court for oral argument on December 10, 1992 pursuant to an order which had directed the parties to appear in order to show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The judgment of the Family Court granting a petition of the Department for Children, Youth and Families (DCYF) seeking the termination of the respondent’s parental rights was supported by clear and convincing evidence. At the time of the hearing on the petition for termination, the respondent had had no contact with her daughter for more than two years after a determination of neglect entered by another justice of the Family Court. The evidence was overwhelming in support of the trial justice’s finding that DCYF representatives had made all reasonable efforts to reunify the respondent with her child and that respondent had completely refused to cooperate with such efforts.
Consequently, both elements of the petition for termination were supported by clear and convincing evidence. Therefore, the appeal of the respondent is denied and dismissed. The judgment of termination of the respondent’s parental rights in respect to Paulina G. is hereby affirmed.